Citation Nr: 0713994	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, maxillary correction with LaForte osteotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 







INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  On her VA Form 9 
the veteran sought a hearing before a Veteran's Law Judge, 
but in January 2005 she withdrew that request.  


FINDING OF FACT

At worst, the veteran has maximum inter-incisal opening with 
discomfort at 38 mm, and most recently physical examination 
found no limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals, maxillary correction with 
LaForte osteotomy, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, 
Diagnostic Code 9905 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In October 2003, the RO sent an initial VCAA letter to the 
veteran identifying the evidence that was necessary to 
substantiate a claim of service connection.  The January 2004 
rating decision, which assigned the initial 10 percent 
rating, and the September 2004 rating decision that continued 
the evaluation, advised the veteran of the basis for each 
rating.   Further, a November 2004 statement of the case and 
a May 2005 supplemental statement of the case provided notice 
regarding the issue of an increased rating and what the 
record showed in relation thereto.  Additionally, an April 
2006 correspondence advised the veteran of how VA determines 
a disability rating and effective date in compliance with 
Dingess.  Particularly, the RO stated that it considered 
evidence of the nature and symptoms of the condition; 
severity and duration of symptoms; and impact of the 
condition and symptoms on employment.  

In the October 2003 letter, the RO told the veteran what 
evidence VA would obtain and what information and evidence 
she should provide, including that VA was responsible for 
getting relevant records from a Federal agency.  The April 
2006 correspondence also highlighted various sources of 
relevant evidence concerning a disability rating, like Social 
Security determinations, statements from employers, and 
statements from people who had witnessed how disability 
symptoms impacted the veteran.  The veteran was generally 
advised to submit any pertinent evidence.  

The Board finds that any lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
various notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In terms of any 
timing error, the RO issued a May 2006 supplemental statement 
of the case (SSOC) following all of the notification letters.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between her and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained three VA examination reports in December 2003, 
March 2005, and February 2006, which are sufficient for a 
decision because all addressed the central factors in the 
relevant rating criteria.  The RO also obtained some VA 
treatment records, and the veteran submitted lay statements 
and a July 2004 private medical record.  Notably, the veteran 
sent in an April 2006 notice that she had no other evidence 
or information to give VA.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

Upon a complete review of the record, see 38 U.S.C.A. § 7104, 
a reasonable doubt has not arisen concerning the degree of 
disability concerning service-connected residuals of 
maxillary correction with LaForte osteotomy.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion and a 30 percent 
rating is assigned for severe nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code 9903.

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function, and a 20 
percent rating is assigned for severe displacement.  38 
C.F.R. § 4.150, Diagnostic Code 9904.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  A 20 percent rating is 
assigned for an inter-incisal range of 21 to 30 mm; a 30 
percent rating is assigned for an inter-incisal range of 11 
to 20 mm; and a 40 percent rating is assigned for an inter-
incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.  The note to Diagnostic Code 9905 provides that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905.

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved. A 30 percent rating is assigned if the loss is 
bilateral.  38 C.F.R. § 4.150, Diagnostic Code 9906.

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating if the loss is unilateral, and warrants a 20 
percent rating if the loss is bilateral.  38 C.F.R. § 4.150, 
Diagnostic Code 9907.

In December 2003, the veteran underwent a VA examination.  
Physical examination found no functional impairment due to 
loss of motion and masticatory function loss.  Range of 
motion of the temporomandibular joint was within normal 
limits.  The maximum inter-incisal opening without discomfort 
was 38 mm; right lateral excursion was 9 mm; left lateral 
excursion was 11 mm; and protrusive excursion was 7 mm.  The 
examiner found no bone loss.  The veteran complained of vague 
sensitivity to temperature, primarily cold, but did not have 
a specific area to report.  The examiner observed that tooth 
#11 was darkened clinically and there appeared to be internal 
resorption of the pulp chamber taking place.  A radiograph 
showed a temporomandibular joint within normal limits.  The 
diagnosis was that the veteran had had a successful LeForte 1 
osteotomy to correct her skeletal and dental malocclusion 
while on active duty.  There was an apparent internal 
resorption of tooth #11, with a possible although unprovable 
relationship to surgery.  

The veteran submitted a July 2004 report from Dr. Arodys 
Almanza; the diagnosis was malocclusion cals I and bimaxilar 
biprotrusion and convex profile.  The treatment plan was 
teeth extraction of the 4 first bicuspid, and retraction of 
the anterior segment with maximum anchorage.  

In a January 2005 statement, the veteran asserted that she 
needed follow-up dental work, and her teeth were deforming 
with age.  

At a March 2005 VA examination, the examiner found maximum 
inter-incisal opening 42 mm; right lateral excursion 7 mm; 
left lateral excursion 10 mm; protrusive excursion 6 mm.  No 
bone loss was found.  A panoramic radiograph found a 3 mm 
horizontal overjet when the veteran was in centric occlusion, 
but functional incisal contact occurred in protrusive 
excursion.  Tooth #11 was slightly darkened, but it was 
asymptomatic and percussion negative.  The range of motion of 
the temporomandibular joint was within normal limits.  The 
examiner found no clicking or popping.  The veteran reported 
occasional muscle pain in the right and left 
temporomandibular joint areas, which was relieved by flexing 
jaw from side to side.  The radiograph also revealed retained 
internal wire loops from surgery.  Tooth #11 exhibited 
widening of pulp canal, which was suggestive of internal 
resorption and may have necessitated a root canal in the 
future.  

The veteran indicated that the reason for claim was to obtain 
financial help for orthodontic treatment and further 
orthognathic surgery in Panama.  The examiner opined that 
further orthognathic surgery was not indicated, and 
orthodontic treatment would have provided minimal benefit.  
It was the examiner's opinion that no further surgical 
treatment was needed.  

In a September 2005 statement, the veteran asserted that she 
needed to get braces as soon as possible.  

At a February 2006 VA examination, the veteran reported that 
while on vacation in Panama a dentist told her that he could 
fix her mouth and correct her bite.  The veteran also stated 
that her upper left cuspid was turning darker and was 
sensitive to hot and cold and to percussion.  The veteran 
stated that the sensitivity in the cuspid started about 3 
years ago, and was starting to become more intense.  The 
veteran stated that other than the darkening of the max left 
cuspid and the overbite, she had no other dental complaints 
at this time.  

A physical assessment found flaring of the maxillary anterior 
teeth and excessive amount of overbite.  The maxillary left 
cuspid #11 was dark and there was exudated present around the 
lingual portion.  The examiner found no functional impairment 
due to loss of motion and masticatory function loss.  In 
terms inter-incisal range of motion, the examiner found no 
limitation.  The examiner found no bone loss.  In terms of a 
diagnosis, the examiner stated that the veteran presented to 
the dental clinic with the main concern that her upper left 
cuspid was turning dark and to see whether anything could 
have been done about her overbite as per the doctor she had 
seen in Panama.  The examiner noted that according to the 
treatment plan, they had been planning on extracting 4 teeth 
and retracting the anterior segment with maximum anchorage to 
decrease the overbite, and "as far as the treatment plan to 
correct malocclusion, without knowing the condition of her 
bite prior to this surgery it is difficult to determine to 
what extent the condition persists at this time."  Further, 
it was noted that concerning tooth #11, there was apparent 
internal resorption, and it was possible that it could be 
related to her surgery.  

The RO initially rated the veteran's service-connected 
disability under Diagnostic Code (DC) 9905.  Hereunder, it is 
apparent that the veteran is not entitled to the next highest 
rating of 20 percent.  Particularly, the medical evidence of 
record does not show inter-incisal range of 21 to 30 mm.  
Rather, a December 2003 VA examination found inter-incisal 
range without discomfort was 38 mm; a March 2005 VA 
examination found maximum inter-incisal opening 42 mm; and a 
February 2006 VA examination found no limitation of motion.  
Additionally, none of the examinations found functional loss 
due to loss of motion.  

Further, no other DC is appropriate applied.  That is, 
radiographic evidence found no indication of nonunion of the 
mandible (DC 9903), or malunion of mandible (DC 9904).  
Additionally, there is no suggestion that any loss of teeth 
is a residual of an in-service surgery.  (Incidentally, the 
veteran had been found to be missing teeth 1, 16, 17, and 32.  
A 20 percent rating under DC 9913, however, requires loss of 
all upper or posterior teeth due to loss of substance of body 
of maxilla or mandible.) 

To the extent that the veteran offered Dr. Almanza's 
treatment plan as evidence that a higher rating is warranted, 
it is noted that March 2005 VA examiner found additional 
surgery was not necessary.  Because the Board may not rely on 
its own unsubstantiated medical conclusions, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an 
informed medical opinion in order to adjudicate a claim.  
Notably, the VA examination reports are more probative 
because they reflect a more thorough assessments of the 
veteran's service-connected disability along with a review of 
the evidence in the claims file.  Comparatively, Dr. 
Almanza's treatment had not addressed any additional 
residuals of the veteran's service-connected disability, 
including any findings related to the applicable rating 
criteria.  

Even if it were determined that the tooth problem was 
sufficiently related to the in-service surgery, it is noted 
that tooth #11 has not yet required any overt treatment, and 
has it's manifestations raised an issue of extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  That is, the requisite 
facts (e.g., frequent hospitalization and marked interference 
with employment) that might illustrate an exceptional 
disability picture are not found in the record.  Also, the 
veteran's complaints regarding tooth #11, and the clinical 
finding of resorption, are accounted for in the currently 
assigned 10 percent rating, especially in light of the 
February 2006 VA examiner's finding that the veteran 
exhibited no limitation of motion as a residual of service-
connected maxillary correction with LaForte osteotomy.  

At worst, the record shows no more than mild limitation of 
inter-incisal range of motion.  As such, the preponderance of 
the evidence is against the claim for an increased rating for 
the service-connected residuals of maxillary correction with 
LaForte osteotomy.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals, maxillary 
correction with LaForte osteotomy, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


